Citation Nr: 0522750	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  00-16 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from November 1973 to 
November 1977.  The veteran died in July 1998.  The appellant 
is the veteran's widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a October 1999 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO), which denied the appellant entitlement 
to service connection for the cause of the veteran's death.

This case was previously before the Board and, in April 2001, 
it was remanded to the RO for further development.  The case 
has since been returned to the Board.  For reasons that will 
be explained below it is again being remanded to the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In July 2004, the Board determined that it required the 
opinion of an Independent Medical Expert (IME). 38 U.S.C.A. § 
7109 (West 2002); 38 C.F.R. § 20.901(d) (2004).

After reviewing the veteran's claims file, the IME's report 
was sent to the Board in a letter, dated in July 2004.  In 
October 2004, the Board furnished a copy of that letter to 
the appellant's representative for his review. The Board 
explained the appellant's options, including the fact that 
the appellant had 60 days from the date of the letter to 
submit additional evidence or argument. In response to that 
letter, a statement, dated in June 2005, was received from 
the Erie County Chief Medical Examiner reiterating an earlier 
medical opinion proffered in support of the appellant's 
claim.  

The Board's letter in October 2004 also notified the 
appellant's representative that the appellant had the right 
to have the case remanded to RO for a review of the new 
medical opinion prior to a review by the Board.  He was 
informed that he could waive his right to have the RO review 
that opinion, in which case, the Board would proceed with 
adjudication of the case.  He was also informed that if he 
failed to respond, the Board would assume that the appellant 
does not wish to waive RO consideration of the medical 
opinion and the case would then be remanded to the RO for 
further review.  No response from the appellant or her 
representative was received.  The Board, therefore, must 
assume that RO consideration of the additional evidence has 
not been waived.

In light of the foregoing, the Board is constrained to remand 
this case for the following action

The RO should review the veteran's claims 
file, including the July 2004 opinion of 
the IME and the June 2005 statement of 
the Erie County Chief Medical Examiner.  
The RO should then readjudicate the issue 
of entitlement to service connection for 
the cause of the veteran's death. 

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, she and her representative must be 
furnished a Supplemental Statement of the Case and afforded 
an opportunity to respond. Thereafter, if in order, the case 
should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




